Title: From James Madison to William F. Gray, 12 October 1823
From: Madison, James
To: Gray, William F.


        
          Dr Sir
          Ocr. 12. 1823
        
        I have a remittance of $ 154.04 to make to E. Copeland jr: of Boston for a few Articles which have been forwarded to me. Should it happen to coincide with any remittance of your own to Boston, may I ask the favor of you to include that sum, wch shall be immediately sent down to you: you may at

the same time mention my debt to yourself, which I will take the occasion of paying. The Bank notes I have on hand may not answer for Boston, and I am out of the way of procuring a bill of exchange, shd. such be attainable.
      